DETAILED ACTION
Status of the Claims
The amendments filed 5/03/2021 have been entered.
Response to Arguments
Applicant’s elected species – i.e., 
    PNG
    media_image1.png
    165
    253
    media_image1.png
    Greyscale
  and compositions thereof – reads upon claims 1, 10, 12-13, 55 and 74, as well as claim 32 (drafted independently) and claims 44 and 51 (dependent therefrom), and claim 54 (drafted independently) and claim 75 (dependent therefrom).  That is, the elected species reads on claims 1, 10, 12-13, 32, 44, 51, 54-55 and 74-75. 
The elected species has been searched and is deemed to be free of the prior art and non-obvious as discussed in US Application 14/775,354 (now US Patent 9,890,127).
Accordingly, in the Action mailed 2/04/2019, the search was expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was 
    PNG
    media_image2.png
    152
    189
    media_image2.png
    Greyscale
.
In the response filed 8/05/2019, Applicant overcame the rejection by amending the claims to exclude said species.
As such,  in the Action mailed 11/05/2019, the search was expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was 
    PNG
    media_image3.png
    162
    225
    media_image3.png
    Greyscale
and the isomer thereof 
    PNG
    media_image4.png
    164
    225
    media_image4.png
    Greyscale
.
In the response filed 3/05/2020, Applicant overcame the rejection by amending the claims to exclude said species.
As such in the Action mailed 3/16/2020, the search was expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was 
    PNG
    media_image5.png
    158
    228
    media_image5.png
    Greyscale
.
In the response filed 6/16/2020, Applicant overcame the rejection by amending the claims to exclude said species.
As such in the Action mailed 9/16/2020, the search was expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was
    PNG
    media_image6.png
    202
    337
    media_image6.png
    Greyscale
.
In the response filed 12/16/2020, Applicant overcame the rejection by amending the claims to exclude said species.
As such in the Action mailed 2/03/2021, the search was expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was
    PNG
    media_image7.png
    172
    242
    media_image7.png
    Greyscale
.
In the response filed 5/03/2021, Applicant has overcome the rejection by amending the claims to exclude said species.
As such,  the search has again been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 
    PNG
    media_image8.png
    169
    230
    media_image8.png
    Greyscale
  wherein: in Formula II-b, R1 is amine; R2 is independently alkyl and H; R3 is H; and R4 is 
    PNG
    media_image9.png
    67
    139
    media_image9.png
    Greyscale
 wherein R10 is O and R5 is null – which reads on pending claims 32 and 44.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 32 and 44 are rejected under 35 U.S.C. 102(b) as being anticipated by CAS RN 103585-23-5 (entered into STN on 8/02/1986).
Instant claim 32 is drawn to a compound of Formula II-b which embraces the following compound species 
    PNG
    media_image8.png
    169
    230
    media_image8.png
    Greyscale
wherein R1 is amine; R2 is independently R3 is H; and R4 is 
    PNG
    media_image9.png
    67
    139
    media_image9.png
    Greyscale
 wherein R10 is O and R5 is null – which further reads on claim 44.
The compound is taught by CAS RN 103585-23-5.
As such, claims 32 and 44 are anticipated.
Claim Objections
As indicated above, Applicant’s elected species reads on claims 1, 10, 12-13, 32, 44, 51, 54-55 and 74-75.  The elected species has been searched and is deemed to be free of the prior art and non-obvious as discussed in US Application 14/775,354 (now US Patent 9,890,127).  Accordingly, in the instant Action, the search has been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species is 
    PNG
    media_image8.png
    169
    230
    media_image8.png
    Greyscale
 which reads on claims 32 and 44, rejected above.  Since the search has not been expanded beyond the single additional species identified above, claims 1, 10, 12-13, , 51, 54-55 and 74-75, which are directed to the elected species but which do not include the single additional species, are objected to and have not been further examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1, 12-13, 32, 44, 51, 54-55 and 74-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,890,127.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘127 claims are drawn to Applicant’s elected compound species and compositions thereof.

Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611